Case 2:20-cv-04803-GW-AS Document 112-6 Filed 09/08/20 Page 1 of 4 Page ID #:233




                       EXHIBIT E
Case Case
     2:20-cv-04803-GW-AS
           2:12-cv-04591 Document
                           Document
                                  91112-6
                                     Filed 11/07/19
                                           Filed 09/08/20
                                                     Page Page
                                                          1 of 3 2PageID
                                                                   of 4 Page
                                                                         #: 1440
                                                                              ID #:234
Case Case
     2:20-cv-04803-GW-AS
           2:12-cv-04591 Document
                           Document
                                  91112-6
                                     Filed 11/07/19
                                           Filed 09/08/20
                                                     Page Page
                                                          2 of 3 3PageID
                                                                   of 4 Page
                                                                         #: 1441
                                                                              ID #:235




  MHC, 2019 WL 3503754, at *2 (N.D. Ga. Jan. 18, 2019); Allstate Ins. Co. v. Electrolux

  Home Prod., Inc., No. 16-CV-4161, 2017 WL 5478297, at *5 (N.D. Ill. Nov. 15, 2017); Olson

  v. State Farm Fire & Cas. Co., No. C14-0786RSM, 2015 WL 753501, at *2 (W.D. Wash.

  Feb. 23, 2015); First Choice Armor & Equip. Inc. v. Toyota Am., Inc., 273 F.R.D. 360, 361

  (D. Mass. 2011); Campos v. MTD Products, Inc., No. 2:07-0029, 2009 WL 920337, at *4-

  5 (M.D. Tenn. Apr. 1, 2009). However, there is some disagreement as to what, and how

  much, documentary evidence an expert should be expected to produce in addition to

  his or her testimony on the subject.

         Having reviewed the relevant case law, and after hearing from counsel, the

  undersigned finds that requiring Plaintiff’s expert witness to collect and produce basic

  documentation reflecting the expert’s income from acting as an expert witness in pelvic

  mesh cases is both reasonable and not unduly burdensome. Therefore, Plaintiff’s Motion

  to Quash Subpoena or in the Alternative Motion for Protective Order, (ECF No. 89), is

  DENIED. Dr. Steven Berliner is hereby ORDERED to produce to Defendants within

  thirty days of the date of this Order all invoices and payment documents related to his

  services rendered in generating a report or testifying as an expert witness in any pelvic

  mesh case during the past five years. At a minimum, the documents should demonstrate

  the party on whose behalf Dr. Berliner acted, the name of the lawyer or law firm that

  retained Dr. Berliner, the rate charged, the total amount billed, and the amount of any

  payment made to Dr. Berliner. Dr. Berliner may redact other portions of the invoices,

  such as daily entries, that reveal attorney work product or privileged information. To the

  extent Dr. Berliner served as an expert witness in cases, but cannot locate invoices or

  payment information, he shall provide Defendants with a list of those cases, including the

  case style, the name of the law firm that retained him, and the dates of the expert services.
Case Case
     2:20-cv-04803-GW-AS
           2:12-cv-04591 Document
                           Document
                                  91112-6
                                     Filed 11/07/19
                                           Filed 09/08/20
                                                     Page Page
                                                          3 of 3 4PageID
                                                                   of 4 Page
                                                                         #: 1442
                                                                              ID #:236




         The Clerk is directed to provide a copy of this Order to counsel of record. Counsel

  for Plaintiff shall provide a copy of the Order to Dr. Berliner.

                                             ENTERED: November 7, 2019
